116 F.3d 485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re 1111 MINORS COMPANY, Debtor.Ritu MADAN;  Tony MADAN, Appellants,v.FIRST FIDELITY THRIFT & LOAN ASSOCIATION, Appellee.
No. 96-55813.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1997.*June 5, 1997.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel, No. CC-93-01923- VMeO;  Volinn, Meyers, and Ollason, Judges, Presiding.
Before:  NORRIS, LEAVY and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Ritu Madan and Tony Madan appeal pro se the decision of the Bankruptcy Appellate Panel (BAP) dismissing their appeal from a bankruptcy court's order dismissing their adversary action against First Fidelity Thrift & Loan Association.  We affirm.


3
The Madans state the bankruptcy court erred by dismissing their complaint for lack of standing and lack of jurisdiction.  Their brief fails, however, to present any facts or legal arguments that suggest the bankruptcy court or the BAP made any improper rulings.  Although we liberally construe pro se appellate briefs, the Madans's brief is completely void of the information necessary for us to determine whether there are grounds for reversal.  See Balistreri v. Pacifica Police Dep't., 901 F.2d 696, 698-99 (9th Cir.1990) (pro se appellate briefs liberally construed, particularly if civil rights claim involved).


4
Federal Rule of Appellate Procedure 28(a)(6) provides that an appellant's brief "must contain the contentions of the appellant on the issues presented, and the reasons therefor, with citations to the authorities, statutes, and parts of the record relied on."   Because the Madans's brief does not comport with the requirements of Rule 28, their claims are deemed abandoned.  See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1993) (holding, in pro se appeal, that claims not supported by argument are deemed abandoned unless failure to consider the claims would result in manifest injustice.)


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3